Citation Nr: 1630151	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1988 to April 1996, with additional Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran has reports that he initially developed psychiatric problems as a result of childhood abuse.  Nevertheless, despite this abuse he was ultimately able to successfully complete school and enter the military without any significant problems.  He reports that he subsequently developed significant symptoms of depression and anxiety due to the stress of his active service, to include an incident where he got into a physical altercation with a roommate.  

The Board observes that there is competent medical evidence which both refutes and supports the Veteran's case.  Specifically, a May 2010 VA examination report includes an opinion against his current acquired psychiatric disorder being etiologically related to service; and statements dated from private clinicians E.K. in July 2010 and A.P. in August 2010 support such a finding.  However, these opinions are not adequate for resolution of this case.  In pertinent part, the Board observes that all of these clinicians noted the Veteran's childhood abuse, and his account of in-service problems.  Nevertheless, none of them provided an opinion consistent with the requisite legal standard for adjudication of this case.  38 U.S.C.A. § 1111.  

The Board further notes that the May 2010 VA examiner based his opinion, in part, on inaccurate factual premises (e.g. the evidence then of record did not reflect the Veteran's private clinicians had related the etiology of his psychiatric disorder to service; no treatment records from A.P.)  

In view of the foregoing, the Board finds that the evidence of record is inadequate to resolve this claim.  Consequently, the Board concludes that a remand is required to afford the Veteran a new examination to address the nature and etiology of his acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records for the Veteran.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, including updated records from A.P., LCSW, and E.K, PA-C.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his pre-service, in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.  After examination and review of the claims file, the examiner should address the following:

(a) Identify any acquired psychiatric disorder that is currently manifested or is indicated in the records at any time since January 2010.

(b) If PTSD is diagnosed, identify the stressor supporting that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported, and must comment on A.P.'s August 2010 letter diagnosing PTSD.

(c) (1) For any acquired psychiatric disorder diagnosed, to include PTSD, major depressive disorder, generalized anxiety disorder and panic disorder, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that such disability existed prior to active service?  

(2) If an acquired psychiatric disorder pre-existed service, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing acquired psychiatric disorder WAS NOT aggravated (i.e., permanently worsened beyond the natural progress of the disease) during service?

(d) If an acquired psychiatric disorder did not pre-exist service, please opine as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder had its onset in service, or is otherwise related to service.  In addressing this question, please discuss the Veteran's reported depression and anxiety due to the stress of his active service, and the incident where he got into a physical altercation with a roommate.  Please also comment on the July 2010 opinion of E.K. and the August 2010 opinion of A.P.

The examiner should provide a complete rationale for any opinion expressed.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

5.  Then readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

